Citation Nr: 0611610	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cardiac disability as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in March 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran does not have a cardiac disability.


CONCLUSION OF LAW

Cardiac disability is not proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by letters 
mailed in March 2001, prior to its initial adjudication of 
the claim.  Although the RO did not specifically request the 
appellant to submit all pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, although the appellant has not been provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for a cardiac disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

 
Analysis

The veteran contends that he is entitled to service 
connection for a heart disability because it is secondary to 
his service-connected PTSD.  

The Board notes that the veteran's service medical records 
are negative for any finding of a heart disability. Post-
service treatment records show that the veteran was seen at a 
VA emergency room in January 1992 for complaints of chest 
pain.  A myocardial infarction was ruled out and X-rays 
showed a normal heart.  In January 1999 the veteran was seen 
at a private hospital emergency room for chest pain and was 
diagnosed with unstable angina.  VA treatment records link 
the veteran's chest pains to anxiety and panic attacks from 
his service-connected PTSD.  

The veteran's psychiatrist has provided two letters in 
support of the veteran's claim.  He essentially opined that 
it is possible the veteran's chest pain is related to poor 
myocardial profusion, but he also suggested that VA obtain 
the opinion of a cardiologist as to whether the veteran does 
in fact have myocardial damage.  The Board has found this 
opinion to be of limited probative value since it is 
speculative in nature and does not address the likelihood 
that the veteran has a current heart disability related to 
his PTSD.  The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In response to his claim, the veteran was afforded a VA 
examination by a cardiologist in September 2005.  An 
echocardiogram showed a normal heart with some dilation of 
the ascending aorta.  After reviewing the claims folder, the 
examiner concluded that the veteran's atypical chest pain was 
more likely than not the result of anxiety and panic attacks 
associated with his service-connected PTSD and that no 
significant anatomical or functional cardiac disease existed.  
The Board has found this opinion to be persuasive since it 
was rendered by a cardiologist who examined the veteran and 
reviewed the veteran's pertinent medical history.  Therefore, 
the Board concludes that the preponderance of the evidence 
establishes that the veteran does not currently have a 
cardiac disability.  Accordingly, service connection is not 
in order for this claimed disability.  


ORDER

Entitlement to service connection for a cardiac disability as 
secondary to service-connected PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


